Citation Nr: 1515161	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-14 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for the cause of the Veteran's death.  



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel





INTRODUCTION

The appellant seeks VA death benefits as the deemed valid surviving spouse of a Veteran who had recognized active service from August 1941 to August 1942 and from August 1945 to May 1946;  was a prisoner of war (POW) of the Japanese from May 7, 1942, to August 5, 1942; and died in December 1956.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of the Manila, Philippines Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen a claim of service connection for cause of the Veteran's death.  In her April 2013 VA Form  9, the appellant requested a hearing before the Board.  In a statement received in December 2013, she withdrew the request.  


FINDINGS OF FACT

1. An unappealed May 2009 rating decision declined to reopen the appellant's claim of service connection for cause of the Veteran's which was previously denied based essentially on a finding that it was not shown that he had heart disease (warranting application of presumptive provisions applicable to former POWs), and that the congestive heart failure that caused his death was not shown to be related to his service.  

2. Evidence received since the May 2009 rating decision is cumulative and does not include any new evidence suggesting that the Veteran had atherosclerotic heart disease or hypertensive heart disease and their complications; does not relate to an unestablished fact necessary to substantiate the claim of service connection for the Veteran's cause of death; and does not raise a reasonable possibility of substantiating such claim.  


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for the Veteran's cause of death may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information is (1) necessary to reopen the claim; (2) necessary to substantiate each element of the underlying service connection claim; and (3) specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  By correspondence in August 2011, VA provided the appellant Kent compliant notice.  

The Board observes that in claims to reopen a previously denied claim VA's duty to assist by arranging for an examination or securing a medical opinion is not triggered unless the claim is in fact reopened.  38 C.F.R. § 3.159(c)(4)(iii); see Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  

The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the language of 38 C.F.R. § 3.156(a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" is viewed as "enabling rather than precluding reopening."  Id. at 121.  

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

Service incurrence will be presumed for cardiovascular disease, if such disability was manifested to a compensable degree within one year following service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  If a Veteran is a former POW, service incurrence will be presumed for atherosclerotic heart disease or hypertensive vascular heart disease (including hypertensive heart disease), and their complications (including myocardial infarction, congestive heart failure, arrhythmia), if such disease is manifested to a compensable degree at any time after discharge or release from active service.  38 C.F.R. § 3.309(c).  

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that a service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

The appellant filed her original claim seeking service connection for the cause of the Veteran's death in May 2006, and that claim was denied by an August 2006 rating decision based essentially on findings that there was no evidence that the congestive heart failure that caused the Veteran's death was related to his service, or that he had a diagnosis of heart disease in his lifetime.  The appellant was notified of the decision by letter in August 2006.  She did not appeal the denial, or submit any additional pertinent evidence within the following year.  Consequently, the August 2006 decision is final.  38 U.S.C.A. § 7105.  

The appellant's January 2009 petition to reopen the claim of service connection for the Veteran's cause of death, was denied by a March 2009 decisional letter.  In March 2009, additional evidence was received, including the Veteran's death certificate and the certificate of the appellant's marriage to the Veteran.  A May 2009 rating decision readjudicated the claim and denied service connection for the cause of the Veteran's death.  She was notified of that decision by a May 2009 letter.  In her statements received later in May 2009 and in November 2009, the appellant asserted that the evidence showed the Veteran had been a POW and died of congestive heart failure, a complication of ischemic heart disease; those statements merely reiterated her prior statements received in January and February 2009.  In light of the foregoing, her statements are cumulative, and not new evidence.  No other evidence was received during the one-year appeal period.  Consequently, the May 2009 rating decision became final.  38 U.S.C.A. § 7105.  

Evidence received since the May 2009 rating decision on appeal consists of the appellant's statements, which reiterate her prior assertions, and also indicate that the physician who signed the Veteran's death certificate is now deceased.  This evidence includes no new information pertaining to the Veteran's death.  

The appellant asserts that the provisions of 38 C.F.R. § 3.309 (c) are new (warranting de novo review);  however, the Board observes that the relevant revision to § 3.309 (c) became effective October 7, 2004 (years prior to the May 2009 rating decision).  Consequently, they would have been considered in May 2009, and do not warrant de novo review based on liberalizing criteria coming into effect.    
In summary, there has been no evidence added to the record since May 2009 rating decision that provides new information that relates positively to an unestablished fact necessary to substantiate the appellant's claim of service connection for the Veteran's cause of death.  Nothing new has been submitted showing or suggesting that congestive heart failure that caused the Veteran's death was related to his service, or that he had heart disease when he died.  Therefore, the additional evidence received since the May 2009 rating decision is not new and material, and the claim of service connection for the Veteran's cause of death may not be reopened.  


ORDER

The appeal to reopen a claim of service connection for the Veteran's cause of death is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


